963 F.2d 375w
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Janice SCIVALLY, Plaintiff-Appellant,v.Louis W. SULLIVAN, M.D., Secretary of Health and HumanServices, Defendant-Appellee.
No. 91-1030.
United States Court of Appeals, Seventh Circuit.
Argued Oct. 1, 1991.Decided May 20, 1992.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION